Citation Nr: 1525007	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United Army from June 1966 to March 1969. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office located in New York, New York (RO), which in pertinent part, declined to reopen the previously denied claim for entitlement to service connection for PTSD. 

In December 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

The Board findings that Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including PTSD and depression.  As such, the Board re-characterized the issue on appeal to acquired psychiatric disorders, including the PTSD.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection PTSD because the evidence of record failed to demonstrate a current diagnosis of PTSD.  The Veteran was notified of this decision later that month, but he did not appeal this decision.
 
2.  The additional evidence associated with the claims folder subsequent to the RO's 2007 rating decision relates to an unestablished fact (a current diagnosis of PTSD that has been linked to in-service stressor events) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 2007 RO rating decision which declined to reopen a previously denied claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

2.  Since the May 2007 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decisions to reopen the previously denied claim for service connection for PTSD, further assistance is unnecessary to aid the Veteran in substantiating the claim. 

2.  Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for PTSD.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for PTSD has been received.

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

 An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

 The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

 Here, the RO originally denied the Veteran's claim for service connection for PTSD in a July 1993 rating decision, because the record failed to establish a current diagnosis of PTSD.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  The Veteran sought to reopen his previously denied claim several times, but the RO declined to reopen it in February 1999, October 1999, and most recently, in May 2007 rating decisions.  The Veteran was notified of the RO's decisions, and he did not appeal.  The RO's 2007 decision became the last final decision of record on the issue.  38 C.F.R. §§ 3.104, 20.1103.

 At the time of the May 2007 rating decision, the evidence of record included the Veteran's service treatment records, service personnel records, a June 1993 VA psychiatric examination report, various in-patient and out-patient VA treatment records for substance abuse, and the Veteran's lay statements. 

Subsequent to the May 2007 rating decision, the Veteran has submitted a September 2009 VA medical statement from his treating VA psychologist that shows the Veteran was diagnosed with PTSD related to his reported in-service combat and noncombat stressor events.  The Veteran's subsequent VA treatment records confirmed the diagnosis of PTSD related to his reported in-service stressor events. These additional VA treatment records received since the RO's 2007 rating decision relate to an unestablished fact (a current diagnosis of PTSD linked to his reported in-service stressor events), and that is necessary to substantiate each of the claims. Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for PTSD.  See Shade, 24 Vet. App. 110.

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of PTSD is reopened.  38 C.F.R. § 3.156.  For reasons described below, however, a remand is required before a final decision is made.


ORDER

New and material evidence has been received to reopen the claim for service connection for service connection for PTSD, and the claim is reopened; to this extent only, the appeal is granted.



REMAND

Although new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for PTSD, the Board finds that additional development is needed prior to the adjudication of the claim. 

In particular, a VA psychiatric examination is warranted to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service stressor event or fear of hostile action during active service.

In this regard, the Board notes that the Veteran's VA mental health treatment records show that the Veteran has been diagnosed with PTSD based on his reports of in-service combat and noncombat stressor events, but it is unclear if this was based on the diagnostic criteria of DSM-IV as required by VA.  See September 2009 VA medical statement from treating VA psychologist, as well as VA treatment records.  

[Parenthetically, the Board notes that the DSM-IV has been recently updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384 , 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

The Board observes that since RO last denied the Veteran's PTSD claim because of the lack of current diagnosis of PTSD that was related to verified in-service stressor events, the regulations pertaining to PTSD were amended.  In this regard, 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  In addition, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service-connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date. 

Here, the Veteran's service personnel records show that he was stationed in Korea from February 1968 to March 1969.  In the September 2009 VA medical statement, his treating VA psychologist noted that the Veteran's PTSD diagnosis was associated with various reported in-service stressor events, including "constant fear of being attacked by North Koreans."  Given past statements made in regard to his service, and the regulatory changes concerning service connection for PTSD, the Board is of the opinion that a VA examination would be probative to ascertain whether the Veteran's current acquired psychiatric disorder, including PTSD, is related to service, to include verified noncombat stressor event, or whether he has PTSD as a result of a fear or hostile or terrorist activity.  There is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Also, a VA medical opinion is need to addressed whether the Veteran has any other current diagnosed psychiatric disorder that is related to his period of service.  No medical opinion has been sought that addresses whether the Veteran has an acquired psychiatric disorder, other than PTSD, that is related to his period of service. 

Prior to the examination, all outstanding medical records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran informing him of the July 2010 revisions to the regulations pertaining to service connection for PTSD under 38 C.F.R. § 3.304(f)(3).

2.  Attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran.  In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from VA medical facilities since 2010.

3.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

(1) Whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service noncombat stressor event or fear of hostile action during active service. 

(2) Whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service. 

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record. In doing so, the examiner should note the Veteran's reported history of symptoms since service and subsequent long-history of poly-substance abuse. 

The rationale for all opinions expressed must be provided. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC should adjudicate the expanded claim for service connection for acquired psychiatric disorder, including PTSD, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


